Citation Nr: 1225141	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for pleurisy of the right lung, claimed as secondary to service-connected residuals of a spontaneous pneumothorax.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from May 1980 to May 1983 and from May 1984 to November 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the RO in Portland, Oregon.

In February 2010, the Board remanded the issue of service connection for pleurisy for additional evidentiary development and deferred a decision on the issue of a TDIU pending such development.  The case has since been returned to the Board for further appellate action.

In addition to remanding the claims listed above, in February 2010, the Board also granted a 60 percent evaluation for residuals of spontaneous pneumothorax from June 19, 2002, to June 22, 2003, denied a disability evaluation greater than 30 percent for residuals of spontaneous pneumothorax prior to June 19, 2002 and after June 22, 2003, denied service connection for chronic obstructive pulmonary disease (COPD), denied service connection for motor depression, and denied reopening service connection for a sleep disorder and for a psychiatric disorder.  The Board's decision with respect to those issues is final.  See 38 C.F.R. § 20.1100 (2011).  

The Board notes that the Veteran attended a Board hearing at the RO in September 2009.  Subsequently, the individual who conducted that hearing was designated Acting Chairman of the Board of Veterans Appeals and is no longer available to decide the appeal.  In April 2012, the Veteran was notified that he could attend another hearing conducted by the Veterans Law Judge who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  In May 2012, the Veteran responded that he did not desire another hearing.  

The Board notes that, in a September 2010 rating decision, the RO denied service connection for asthma, hearing loss, posttraumatic stress disorder (PTSD), and a psychiatric disorder other than PTSD.  That decision also granted service connection for scar tissue of the right rib.  The claims file contains a notice of disagreement with that decision, as well as a June 2011 statement of the case pertaining to those issues.  VA's appeals tracking system (VACOLS) indicates that an appeal has been perfected regarding the issues of service connection for PTSD, asthma, and hearing loss.  However, the substantive appeal document is not currently in the claims file, and the RO has not yet certified any issues arising from the September 2010 rating decision to the Board.  Accordingly, those issues are not before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.

2.  The Veteran has a current disability of pleurisy that is related to his service-connected residuals of a spontaneous pneumothorax.


CONCLUSION OF LAW

Pleurisy is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Board is granting service connection for pleurisy, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection - Laws and Regulations

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may be granted not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  38 C.F.R. § 3.310(a).  Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The United States Court of Appeals for Veterans Claims (CAVC) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 


Analysis of Service Connection for Pleurisy

The Veteran asserts that he has pleurisy that is associated with his service-connected residuals of a spontaneous pneumothorax.  For the reasons discussed below, the Board finds that service connection for pleurisy is warranted.  

There is no question that service connection is in effect for residuals of a spontaneous pneumothorax.  Service connection was denied for pleurisy in the August 2005 rating decision based on the lack of a diagnosed disability.  In response to the Board's February 2010 remand, the Veteran was afforded a VA examination in April 2010.  The examiner noted that pleurisy (also known as pleuritis) is defined as pain in the chest wall secondary to inflammation of the lung lining.  The examiner confirmed that the Veteran has chronic pleurisy, and he opined that the pleurisy is as likely as not related to the pneumothorax.  This opinion was reiterated in a July 2010 addendum.

There is no medical opinion of record that directly conflicts with that of the April 2010 VA examiner.  Rather, the evidence appears to support the April 2010 opinion.  Notably, a January 1995 VA psychiatric progress note records the Veteran's complaint of pain on the right side of the chest and axillary region that the Veteran thought was related to his collapsed lung.  An October 1995 VA examination records the Veteran's history that, ever since his pneumothorax he had experienced chest pain on the right side.  The diagnosis at that time was chronic pleurisy of the right lower lateral chest wall.  An August 2008 VA examination also includes a diagnosis that essentially relates chest pain to the pneumothorax.  Although a March 2005 VA examiner related the Veteran's shortness of breath to COPD due to tobacco use, that opinion did not address the Veteran's pleuritic pain.  A May 2005 VA primary care note questioned whether chest pain was related to pleural fibrosis, but did not state a conclusive finding.  As the evidence supports and does not contradict the April 2010 VA examiner's opinion, the Board finds that service connection for pleurisy is warranted.  

Indeed, it appears that the AMC may have mistakenly granted service connection for a coin lesion of the right lung in a February 2012 rating decision instead of granting service connection for pleurisy.  That rating decision lists evidence pertinent to both issues in a common discussion, but does not specifically acknowledge the issue of service connection for pleurisy as being decided or considered.  Also confusing, the supplemental statement of the case issued several days prior to the February 2012 rating decision does not list the issue of service connection for pleurisy as being on appeal, but lists the issue of service connection for a coin lesion of the right lung as having been remanded by the Board.  Moreover, the evidence listed in the February 2012 rating decision regarding the coin lesion consists of a negative nexus opinion from a December 2009 VA examiner, who found that the coin lesion was not likely related to service or to the residuals of a spontaneous pneumothorax.  Nevertheless, while the decision is confusing, the rating sheet clearly indicates that service connection was granted for the coin lesion and denied for pleurisy.  To the extent of any error, the Board finds that there is no prejudice to the Veteran as service connection for pleurisy is herein granted.  The issue of service connection for a coin lesion of the right lung is not before the Board on appeal and the Board enters no findings of fact or conclusions of law regarding that issue.  


ORDER

Service connection for pleurisy is granted.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In correspondence submitted by the Veteran in December 2009, the Veteran noted that he had applied for disability benefits from the Social Security Administration (SSA), the application had been denied, and he had an appeal pending with SSA.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding unemployability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

In Murincsak, the CAVC explained that even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak, 2 Vet. App. at 371.  The CAVC further observed that, even if the records held by SSA are stale and there is ample recent evidence as to the present disability status of the claimant, the SSA records remain relevant for the purposes of VA's duty to assist in order to accurately rate a veteran's disability in light of his or her entire medical history.  Id. at 371-72.

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C. §5103A (b)(2); 38 C.F.R. § 3.159(e).  

In light of the reasonable possibility that SSA may be in possession of records pertinent to the issue of TDIU entitlement, the Board finds that a remand to obtain SSA records is necessary.  

The Board also notes that, although the issue of service connection for PTSD has not yet been certified to the Board, it appears that the Veteran has likely perfected an appeal of that issue.  A review of the claims file reveals that, although the Veteran has at times asserted that his PTSD is due to a personal assault in service, a letter outlining the special development procedures applicable to claims for PTSD service connection claims based on personal assault has not been sent to the Veteran.  Under 38 C.F.R. § 3.304(f)(4)(2011), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See also Patton v. West, 12 Vet. App. 272, 281 (1999).  Therefore, to avoid delay and possible future remand regarding that issue, the Board finds that an appropriate notice letter should be sent to the Veteran.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make as many requests as are necessary to obtain pertinent SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  If it is determined that the Veteran has perfected an appeal regarding service connection for PTSD, inform the Veteran that evidence from sources other than service records, or evidence of behavior changes, may constitute credible supporting evidence of his alleged PTSD stressor; request that he provide as much detail as possible regarding the claimed personal assault, to include any other evidence corroborating the incident; and, allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

3.  Readjudicate the TDIU issue.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


